Citation Nr: 0111918	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-05 279	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for headaches and 
blackouts, claimed as secondary to service-connected 
residuals of shell fragment wounds.  

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the nose with traumatic synechium and 
retained foreign bodies, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a compensable rating for residuals of 
shell fragment wounds of the left upper arm, the left lateral 
thorax, and the left thigh.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from October 1950 to February 
1952.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a September 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  The claim of service connection for 
headaches and blackouts, claimed as secondary to service-
connected residuals of shell fragment wounds is addressed in 
the Remand portion of this decision.  


FINDINGS OF FACT

1.  The shell fragment wounds of the nose with traumatic 
synechium and retained foreign bodies are not manifested by 
objectively tender or painful scars, are not more than 
moderately disfiguring, and are not manifested by any 
functional loss or symptom flare-ups.  

2.  The residuals of shell fragment wounds of the left upper 
arm, left lateral thorax, and the left thigh are not 
manifested by objectively tender or painful scars and are not 
manifested by any functional loss or symptom flare-ups.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for residuals of 
shell fragment wounds of the nose with traumatic synechium 
and retained foreign bodies is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 
4.2, 4.7, 4.10, 4.21, Diagnostic Code 7800 (2000).   

2.  A compensable evaluation for residuals of shell fragment 
wounds of the left upper arm, the left lateral thorax, and 
the left thigh is not warranted.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 
4.21, 4.40, Diagnostic Code 7804, 7805 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  

All relevant facts have been properly developed.  The rating 
decision, statement of the case (SOC) and supplemental SOC 
(SSOC) advised the veteran of the pertinent law and 
regulations as well as the basis for denying increased 
ratings for his service-connected shell fragment wound 
residuals.  Also, by reciting the applicable law and 
regulations notice was given of the information, medical or 
lay evidence, necessary to substantiate the claim.  Testimony 
was given at the RO hearing in April 2000 that the veteran 
had not received treatment for the disabilities at issue 
except to be given Tylenol by VA and, thus, there are no 
outstanding treatment records since VA outpatient treatment 
records are on file.  Also, reports of recent VA rating 
examinations are on file and provide sufficient information 
to rate the disabilities.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal.  Likewise, 
the veteran, in an October 10, 2000 letter was advised that 
additional evidence could be submitted within 90-days 
thereof.  The veteran has not identified additional relevant 
evidence that has not already been sought and associated with 
the claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by VCAA 
have essentially been satisfied in this case and that the 
appellant is not prejudiced by a lack of initial RO 
adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Background

The service medical records (SMRs) reflect that on 
examination for activation in December 1950 the veteran had 
genu valgum.  A September 1951 record reflects that he 
sustained multiple shrapnel wounds of the left check, neck, 
left mastoid, left upper extremity, left flank, and both legs 
and that the wounds were debrided and some of the fragments 
were removed.  A facial laceration was sutured.  X-rays 
revealed, in part, a 4-millimeter (mm.) fragment in the upper 
right eyelid and two 5-mm. fragments in the inferior 
turbinate of the right nostril.  Subsequently, it was noted 
that he had a healing laceration of the left side of the nose 
but there was no obstruction of the nasal passages.  There 
were multiple superficial missile wounds of the upper back 
and a superficial 1-inch infected wound of the left flank.  
There were multiple superficial small infected wounds of the 
left arm and left buttock, and both legs.  

In October 1951 he had an incision over the "root" of the 
nose to remove foreign bodies.  There was an entry wound in 
the mid-portion of the lateral aspect of the left upper arm 
which had not healed and it was felt that there might be a 
foreign body close to the surface.   

On examination for service discharge it was noted that the 
veteran had shrapnel in the tissues of the left arm, back, 
and both legs.  

On VA examination in 1952 there was no loss or limitation of 
motion or function and no atrophy, redness or swelling of any 
of the joints of the upper or lower extremities.  There were 
scars on the left ala of the nose, the bridge of the nose, 
and right upper eyelid measuring about 1/2 inch long.  There 
was a scar 1/2 inch in diameter on the extreme upper aspect of 
the anterolateral surface of the left thigh.  There was a 
residual operative scar on the left lateral thorax in the 
mid-axillary line at the left of the 12th rib which was about 
2 1/2 inches long.  There was a scar on the distal portion of 
the "right" upper arm about 1/2 inch in diameter.  There were 
numerous minute scars on both sides of the posterior thorax 
which were about 1/8 to 1/4 inch in diameter.  All of these 
scars were well healed, non-adherent, mobile, and without 
loss of subcutaneous tissue.  The diagnoses included a 
statement that the scars of the face produced slight 
disfigurement.  

VA otolaryngeal examination in 1952 found a "synechium of 
the left inferior turbintate to septum partial with about 50% 
obstruction of left nares", described as traumatic in 
origin.  X-rays revealed a 4mm. by 4 mm. metallic foreign 
body projected to the region of the right frontal sinus and a 
4 mm. by 3-mm. metallic foreign body projected to the medial 
wall of the right maxillary sinus.  

The veteran was treated in the immediate post service years 
by VA for pulmonary tuberculosis and during VA 
hospitalization in 1954 it was noted that with regard to 
multiple retained metallic foreign bodies in the veteran's 
extremities that more time should be allowed for them to 
"work to  [the] surface" but that if he had increased 
discomfort they should be immediately removed.  

A private physician reported in 1976 that the veteran's 
complaints included pain in his feet, calves, and left arm.  
The diagnosis was multiple healed shrapnel wounds with 
retained fragments.  

On VA examination in 1976 it was noted that the veteran was 
right-handed and had no complaints related to the wounds of 
his face and neck but complained of intermittent left upper 
arm pain, which occurred frequently at night and was 
aggravated by heavy use of his upper extremities.  On 
examination the well healed scar in the left nasal-labial 
fold and the scar to the left of the bridge of the nose were 
readily visible but not deforming.  

There were two 1 inch, pliable, non-tender and non-adherent 
scars on the lateral aspect of the left upper arm, one just 
above the lateral epicondyle of the humerus and the other at 
the junction of the middle and lower thirds of the upper arm.  
It was commented that both probably involved some of the 
fibers of the triceps muscle, but there was no muscle atrophy 
associated with the wounds.  There was full range of motion 
of the left elbow.  There was no weakness of the musculature 
of the flank and no hernia associated with the injury of the 
left flank. 

VA outpatient treatment (VAOPT) records of 1998 and 1999 do 
not reflect treatment or evaluation for the disabilities at 
issue but do note a personal medical history of degenerative 
joint disease (DJD) in August 1998 and in March and July 
1999.  

The veteran was afforded several VA examinations in August 
1999.  On dermatology examination it was noted that his scars 
were essentially asymptomatic and he had no complaints as to 
their appearance and did not feel that he had any 
disfigurement.  The scars were not painful.  There was some 
depression of the barely detectable scar on the lateral 
aspect of the left side of the nose at the inner canthus of 
the left eye.  The linear scar on the left side, between the 
nose and the cheek, was also barely detectable.  There was no 
detectable tenderness of the scars of the lateral and 
posterior aspect of the chest and no adherence, ulceration or 
breakdown of the skin nor were the scars elevated or 
depressed, inflamed or keloid.  It was commented that the 
veteran's scars were essentially not disfiguring and there 
was no functional limitation related to any of the scars.  

On file are several color photographs taken in conjunction 
with the VA examinations in August 1999 and these do not 
depict any disfigurement.  

On VA examination of the veteran's musculature, he complained 
of pain in the left arm and shoulder but was unclear about 
what kind of difficulty he had, other than to complain of 
pain.  He was unable to describe any particular functional 
loss.  He described some difficulty walking which he 
attributed to arthritis in his knees and feet.  He had some 
diminished range of motion and crepitation of each shoulder.  
He was able to walk without difficulty and able to stand on 
his toes and on his heels.  The examiner commented that the 
veteran apparently had no loss of function related to the 
shrapnel wounds and all of the affected areas appeared to be 
well healed and without functional limitation.  The 
functional limitation in his walking was largely due to his 
arthritis and the left upper extremity pain was also felt to 
be due to left shoulder arthritis.  In fact, it was 
specifically opined that the upper and lower extremity 
symptoms were not related to the shrapnel wounds but were 
related to degenerative joint disease.  X-rays revealed mild 
arthritic changes of both acromioclavicular joints, and some 
shrapnel particles overshadowing the left upper arm.  

On VA neurology examination in August 1999 the veteran's 
motor and sensory systems were intact.  

At the April 2000 RO hearing when the veteran was asked if he 
felt that he had any severe disfigurement in the nasal area 
he replied "none that bothers me" (page 2 of the 
transcript).  He testified that his scars of the left arm and 
head were constantly painful but there was no inflammation or 
functional loss due to the scars on his head (page 2).  He 
testified that the shell fragment wound had affected his left 
arm and not his right arm and that his left arm had gotten 
worse and hurt from the elbow up to the shoulder (pages 4 and 
5).  He had last received treatment for his left arm many 
years ago but VA had given him Tylenol which had not relieved 
his pain (page 5).  The pain in his arm impaired his ability 
to work and drive and also made it difficult to sleep (page 
6).  He had no shrapnel in his right arm (page 10).  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Disfiguring scars of the head, face or neck when slight 
warrant a noncompensable evaluation.  Moderately disfiguring 
scars warrant a 10 percent evaluation.  Severely disfiguring 
scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles, warrant a 30 percent 
evaluation.  Disfiguring scars with complete or exceptionally 
repugnant deformity of one side of face, or marked or 
repugnant bilateral disfigurement, warrant a 50 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  Scars may 
also be rated on the basis of limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2000).  Under 38 C.F.R. § 4.56(d) muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  In determining the classification of the 
injury, the type of injury, history and complaints, and 
objective findings are considered.  

Under DC 5323 a slight injury of Muscle Group 14 of the minor 
extremity warrants a noncompensable rating.  A moderate 
injury warrants a 10 percent rating; a moderately severe 
injury warrants a 20 percent rating; and a severe injury 
warrants a maximum 30 percent rating.  

Analysis

Fragment wounds of the nose with traumatic synechium and 
retained foreign bodies

The 10 percent rating currently assigned encompasses moderate 
disfigurement.  However, repeated examinations, color 
photographs, and the veteran's own testimony do not 
demonstrate more than moderate disfigurement.  Moreover, the 
resultant scars are essentially asymptomatic and are not 
objectively shown to be tender or painful or productive of 
any functional limitation or impairment.  As to this, VA 
examination in 1952 found 50 percent obstruction of the left 
nares due to trauma.  Under DC 6502 traumatic deviation of 
the septum with 50 percent obstruction of the nasal passages 
on both sides or complete obstruction on one side, warrants a 
maximum schedular rating of 10 percent.  However, here the 
obstruction was of 50 percent but affects only one side and 
not both.  Moreover, no function loss was found on subsequent 
VA physical examinations and the criteria for a separate 
compensable rating for any resultant nasal obstruction is not 
warranted.  

Accordingly, an increased evaluation is not warranted.  

Fragment wounds of the left upper arm, the left lateral 
thorax, and the leg thigh

The initial grant of service connection in 1952 was for shell 
fragment wounds of multiple areas, including the right upper 
arm.  This was based upon VA examination in 1952 which 
inadvertently described the upper extremity wound to have 
involved the "right" upper arm; whereas, in fact, the 
evidence overall and the veteran's testimony reflect that the 
wound was to the left upper arm.  This descriptive error was 
corrected in the SSOC of May 2000.  

Under former 38 C.F.R. § 4.72 "through and through injury, 
with muscle damage, is always at least a moderate injury, for 
each muscle group damaged."  However, the criteria for 
evaluating muscle injuries were revised, without substantive 
changes effective July 3, 1997.  The newly revised version 
states at 38 C.F.R. § 4.56(b) that "[a] through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged."  

In Beyrle v. Brown, 9 Vet. App. 377, 385 (1996) it was held 
that the old version of 38 C.F.R. § 4.72 appeared to require 
"muscle damage" but specified no minimum degree of damage 
in order for the injury to be considered of moderate 
severity.  Rather, when there was a through-and-through wound 
even with only slight damage to only one muscle group, a 
moderate degree of impairment was for assignment for that 
muscle group.  Thus, there was no requirement that the damage 
to a muscle group be moderate, or require any minimum degree 
of 'muscle damage,' in order for a moderate level of injury 
to be awarded.  "[O]nce a through-and-through wound is found 
to contain 'muscle damage' the rating [for moderate] becomes 
automatic."  See also Myler v. Derwinski, 1 Vet. App. 571, 
574 (1991).  Because the old 38 C.F.R. § 4.72 has been 
essentially renumbered as 38 C.F.R. § 4.56(c) without 
substantive change, the analysis in Myler and Beyrle 
continues to apply.  

However, while VA examination in 1976 found that the injury 
of the left upper arm affected some of the fibers of the 
triceps, Muscle Group 14, the injury was only a penetrating 
wound and not a through-and-through wound.  Accordingly, 
because there is no other indication of more than a slight 
injury of Muscle Group 14, a separate compensable rating for 
the muscle injury of the left triceps, Muscle Group 14, is 
not warranted.  

Here, repeated examinations have not demonstrated that there 
is any dysfunction or deformity of the left upper arm, the 
left lateral thorax or the left thigh stemming from the 
shrapnel wounds.  The resultant scars are objectively 
asymptomatic, despite the veteran's testimony to the 
contrary, and not indicative of any significant muscle 
injury.  Moreover, the recent 1999 VA examination found that 
the complaint of pain in the left upper arm was due to 
nonservice-connected arthritis of the left shoulder.  

Accordingly, a compensable evaluation is not warranted.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to service-connected disability.  38 C.F.R. 
§ 3.321(b) (2000).  The record reflects that the RO 
considered and declined to refer the veteran's case for an 
extraschedular rating.  It is not shown by objective evidence 
that service-connected disability has required frequent 
hospitalization, markedly interfered with employment or 
otherwise presents an unusual or exceptional disability 
picture.  The Board finds no prejudice to the veteran in the 
RO's not having referred the case for extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Brannon v. West, 12 Vet. App. 32, 35 (1998); and Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claims 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An increased rating for residuals of shell fragment wounds of 
the nose with traumatic synechium and retained foreign bodies 
is denied.  

A compensable rating for residuals of shell fragment wounds 
of the left upper arm, left lateral thorax, and the left 
thigh is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In its September 1999 decision, the RO denied service 
connection for headaches and blackouts, claimed as secondary 
to service-connected residuals of shell fragment wounds as 
not well grounded.  That basis for a denial no longer exists.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran testified that his headaches and blackouts had 
begun about eight (8) years ago and while no physician had 
stated that these were due to his service-connected shell 
fragment wound residuals, he felt that this was the case.  He 
had not received treatment for these disorders but had been 
evaluated at a local hospital and by VA (pages 7 and 8).  

Accordingly, the claim for service connection for headaches 
and blackouts, claimed as secondary to service-connected 
residuals of shell fragment wounds is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses as well as dates and places of 
treatment, evaluation, examination, 
observation or hospitalization, of all 
medical care providers concerning the 
veteran's headaches and blackouts since 
discharge from military service.  After 
obtaining the necessary release form(s), 
the RO should obtain such records.  The 
RO should ensure that all records from 
the Wadley Regional Medical Center (at 
least some of which the veteran has 
submitted) have been obtained.  

2.  The RO should request that the 
veteran identify all VA medical 
facilities where he had received VA 
treatment, examination, evaluation, 
observation, to include any outpatient 
treatment and inpatient treatment 
(hospitalization).  This should to 
include all VA evaluations and testing 
for his alleged headaches and blackout at 
the VA Medical Center in Shreveport, 
Louisiana.  To the extent that such 
records are not already on file, the RO 
should obtain these records.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should 
readjudicate this claim on a de novo 
basis.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAER
	Member, Board of Veterans' Appeals

 



